By the Court,

Winxoif, O. J.
The decree in this case disposes of the matters in controversy between the parties, and should be regarded as a final decree, were it not that the question of costs is reserved by the court for further adjudication. "When this is done, the Court of Chancery, of the State of New York, has held that the decree is interlocutory, although it is in all other respects final in its nature. Dickinson and Wife vs. Codwise, 11 Paige R. 191; Williamson vs. Field, 2 Barb. Ch. R. 281. We are disposed to follow those decisions, as they were made under a statute regulating appeals in chancery similar to ours. It follows, that as this appeal was not taken within the time fixed by the statue for appealing from an interlocutory decree, it must be dismissed.
Appeal dismissed.